The defendant, age twenty-eight, pleaded guilty to two counts of theft of a motor vehicle (General Statutes § 53-57) and to breaking and entering (§ 53-76). The penalty on each of the first two counts was not more than fifteen years and on the third count, not more than four years. On the first count he was sentenced to not less than two and not more than five years, one year on the second count and one year on the third count.
On March 9, 1960, the defendant broke into an automobile sales building and took a set of keys which fit an automobile located on the company's lot. He took the car and later abandoned it in another town. On March 31, 1960, he stole another automobile but was observed and his description was given to the police. Further investigation resulted in his arrest.
The record also indicates that the defendant came to this country in 1957 from Hungary. Since that time he was arrested six or seven times for motor *Page 6 
vehicle violations, breach of the peace and resisting arrest, and he received various sentences which included probation, fines and jail. He also indulged in excessive drinking and he was confined to mental hospitals mainly as a result of that.
Considering this man's history and record, which the court had before it, we have no reason to say that the sentence imposed was improper.
   The sentence was a proper one and should stand.
SHAPIRO, COVELLO and HEALEY, Js., participated in this decision.